  
 
  

Case 1:20-cv-00127-JJM-PAS Document 1-2 Filed 03/12/20 Page 1 of 1 PagelD #: 31

85 Branch Street
Pawtucket, RI 02860-1018
Phone (401) 729-5009
Fax (401) 727-3423

January 7, 2020

Re: 20 Oswald St, Pawtucket, RI

 

t
The amount to redeem this property is $1,526.77 and must be by CASH or a CERTIFIED CHECK

made payable to: Pawtucket Water Supply Board.

The redemption details on this property are as follows: Dey Lon (a) Later
Water charges paid at tax sale $916.58 leek’ se A
Tax Lien Sale Fee paid at tax sale 250.00 Cat fen thats 85 long
Recording Fee for the Collectors Deed 85.00 cmt.
Statutory Interest 150.19
Legal Fee - Preparation of the Redempti 125.00

  

Total Redemptic $1,526.77 -

In addition, a separate payment to be made payable to the City of Pawtucket is required to record the
Redemption Certificate. By state law this Redemption Certificate must be recorded within 20 days of
receipt of the redempti di Therefore you. must tea an additional payment in the
amount of $85.00 by iy of Pawtucket,

 
 
 

This redemption is NOT complete unless both payments are received. The interest amount on
this property will continue until BOTH payments are received.

Please include the name of the individual or company that is remitting the redemption
payment. This information is necessary for the preparation of the Redemption Certificate. ...

Also, please provide mailing instructions for the Redemption Certificate once it is recorded.

These payments must be received by January 22, 2020 If these payments are not received by this date
you will need to request a new payment amount.

oe Ift this property i is sto be'sold, you will need to contact Customer Service at 401- 729-5014 once a ‘closing
date is scheduled e sale of this real estate and réquest the payoff amount for the current balance
on this property. The final meter reading will be. required for Customer Service to compute the payoff

  

r closing. You will need to issue a separate check for the payoff amount payable to: Pawtucket
Water Supply Board.

 

. - = S Ifyou have arly questions or concerns, please c contact Ron Salois directly a at (401) 729- 5009 or bye email
~~ at: msalois@pwsb.crg.

Yours truly,

Ronald N. Salois

Ronald N. Salois Lo
Manager of Customer Service

 
